Title: [May 22 Fryday.]
From: Adams, John
To: 


      May 22 Fryday. We sent the following Letter.
      
       
       
       
        
         
          Benjamin Franklin and John Adams to the Massachusetts General Court
         
         
          To the Honourable the Council and the Honourable the House of Representatives of the State of Massachusetts.
          May it please your Honours
          Passi May 22. 1778
         
         Mr. Joseph Parker of London has made Application to Us concerning a Claim, that he has of Property in a certain Vessell, which has been as he informs Us, in the Custody of the Public, since the Spring of the Year 1775, requesting Us to write to your honours, on the Subject.
         From what some of Us know and all of Us have heard of Mr. Parker, We have reason to think him a worthy Man, who has always been a Friend and connected with the Friends of America in England, by whom he is strongly recommended: and from his representations to Us, his present Circumstances render it very necessary for him to obtain this Property from America, if it is practicable, as the longer detention or confiscation of it, will be inevitable Ruin to him and his
         Family....As the Affair is represented to Us, the Ship was detained by an order of the Honourable General Court, before the tenth of September 1775....If this is the Case, it may be perhaps justly thought an hard one upon Mr. Parker, and therefore We cannot but become petitioners for Mr. Parker, that his case may be taken into consideration and determined as soon as possible; which We hope may be in his favour.
         It is to be observed, that though considerable Property belonging to Americans, was in the hands of Merchants in England, and in the public Funds, before and at the time of the commencement of the War, there is no instance come to our Knowledge, that the Government have seized and confiscated such property, or made any Inquiry after it: and perhaps it may be prudent in Us not to be the first, in giving an Example of such Severity: especially as by the common practice in Europe, frequently confirmed by Treaties, so as to have become in a manner part of the Law of nations, no such Advantage is taken, but at least six months is allowed after a War commenced, for the Subjects on both Sides, to withdraw their Effects. We have the honor to be with great respect. Signed by Franklin, Lee and Adams.
        
       
      
      
      
      Dined at home this day, with a great deal of Company. Went After dinner to see the Microscope of Moliere, which was followed by The Heureusement. Mr. Amiel went with me. We called at the Microcosme and at Mr. Amiels at the Pension.
     